Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to Applicant’s amendment which was filed on 11/30/2021 and has been entered. Claims 29, 36 and 43 are amended. Claims 1-28 are cancelled. No Claims have been added. Claims 29-48 are pending in this application, with claims 29, 36 and 43 being independent.

Response to Arguments
Applicant’s arguments with respect to claims 29-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
In reference to the information disclosure statement (IDS) submitted on 08/27/2021, Examiner inadvertently crossed out reference WO 03069874. Accordingly, the entire information disclosure statement has now been considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 29, 31, 32, 35, 36, 38, 39, 42, 43, 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/0245500 (“Wampler”) in view of U.S. Publication No. 2004/0162727 (“Hill et al.”).

Regarding claim 29, Wampler discloses a method, comprising: 
monitoring, by a device (fig. 1, chat server 120), one or more first messages exchanged between a virtual assistant (fig. 1, AI system 122) and a user (fig. 1, user/customer) (fig. 2, customer inputs questions/comments 202, [0029]);
detecting, by the device and based on monitoring the one or more first messages, a handover event, the handover event including at least one of: the one or more first messages including a particular keyword or a particular query, or the one or more first messages including a particular type of message ([0037] an unrecognized customer input will disable the AI system 122. Further, the AI system 122 is also configured to detect a match of keywords or rules on the customer's input that will trigger the automatic disabling or the AI system 122); 
routing, by the device and based on detecting the handover event, the one or more first messages to a live agent ([0039] In step 216, the message from the customer will be routed to the live agent assigned to the chat session along with an alert notifying the live agent that this particular chat session requires manual intervention); 
monitoring, by the device and based on routing the one or more first messages to the live agent, one or more second messages exchanged between the live agent and the user ([0040] In step 218 the live agent may prepare and send a message to the customer in a variety of manners if the AI system 122 is disabled from sending automatic responses to the customer); and 
Wampler discloses providing, by the device, at least one second message of the one or more second messages to a machine learning module where the AI-assisted live agent chat system, which wherein the machine learning module detects one or more rules based on interactions between the live agent and the user. 
	In a similar field of endeavor, Hill et al. discloses applying business rules to a conceptual representation of the communication to determine whether or not to refer the communication to a human agent for response, and if the business rules indicate that it is not necessary to refer the communication to the human agent ([0019]). The system may continue in the learning mode and expanding its knowledge base using logged interactions. Hill et al. discloses a learning loop process. The learning loop enables the system to get more confident about automating interactions that are blended by agents, as well as adding interactions that are taken over by the agent. Because the call log specifies which answer, or state, the question belongs to, the learning loop simply presents the administrator with new questions (paraphrases) to be added to an existing cluster ([0279]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the machine learning module to detect one or more rules associated with the interaction in order for the AI system to determine which rule to update in the knowledge database and automatically update the detected rule as disclosed by Wampler. Note that while Hill et al. discloses the learning loop process is not completely automated, but requires the administrator to approve new additions ([0281]) the learning portion corresponding to the claimed limitation is automated.

Regarding claim 36, Wampler discloses a device (fig. 1, chat server 120), comprising: one or more memories; and one or more processors communicatively coupled to the one or more memories, configured to: 
monitor one or more first messages exchanged between a virtual assistant (fig. 1, AI system 122) and a user (fig. 1, user/customer) (fig. 2, customer inputs questions/comments 202, [0029]); 
detect, based on monitoring the one or more first messages, a trigger for a handover to a live agent, the trigger including at least one of: the one or more first messages including a particular keyword or a particular query, or the one or more first messages including a particular type of message ([0037] an unrecognized customer input will disable the AI system 122. Further, the AI system 122 is also configured to detect a match of keywords or rules on the customer's input that will trigger the automatic disabling or the AI system 122); 
perform, based on detecting the trigger, the handover to the live agent ([0039] In step 216, the message from the customer will be routed to the live agent assigned to the chat session along with an alert notifying the live agent that this particular chat session requires manual intervention);   
monitor, based on performing the handover to the live agent, one or more second messages exchanged between the live agent and the user ([0040] In step 218 the live agent may prepare and send a message to the customer in a variety of manners if the AI system 122 is disabled from sending automatic responses to the customer); and 
Wampler discloses providing, by the device, at least one second message of the one or more second messages to a machine learning module where the AI-assisted live agent chat system, which corresponds to the machine learning module, tracks details of the text in both the live agent message display in the live agent chat window. The log may be analyzed by the AI system to continually update the knowledge database automatically with updated or new responses ([0044]). Additionally, while Wampler discloses rules are created to match keywords to AI system response ([0037] it does not specify wherein the machine learning module detects one or more rules based on interactions between the live agent and the user. 
	In a similar field of endeavor, Hill et al. discloses applying business rules to a conceptual representation of the communication to determine whether or not to refer the communication to a human agent for response, and if the business rules indicate that it is not necessary to refer the communication to the human agent ([0019]). The system may continue in the learning mode and expanding its knowledge base using logged interactions. Hill et al. discloses a learning loop process. The learning loop enables the system to get more confident about automating interactions that are blended by agents, as well as adding interactions that are taken over by the agent. Because the call log specifies which answer, or state, the question belongs to, the learning loop simply presents the administrator with new questions (paraphrases) to be added to an existing cluster ([0279]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the machine learning module to detect one or more rules associated with the interaction in order for the AI system to determine which rule to update in the knowledge database and automatically update the detected rule as disclosed by Wampler. Note that while Hill et al. discloses the learning loop process is not completely automated, but requires the administrator to approve new additions ([0281]) the learning portion corresponding to the claimed limitation is automated.

Regarding claim 43, Wampler discloses a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors ([0010] a computer program product includes a computer readable medium having codes executable to perform artificial intelligence assisted live agent chat system), cause the one or more processors to: 
monitor one or more first messages exchanged between a virtual assistant (fig. 1, AI system 122) and a user (fig. 1, user/customer) (fig. 2, customer inputs questions/comments 202, [0029]);   
determine, based on monitoring the one or more first messages, whether a handover event has occurred, the handover event including at least one of: the one or more first messages including a particular keyword or a particular query, or the one or more first messages including a particular type of message ([0037] an unrecognized customer input will disable the AI system 122. Further, the AI system 122 is also configured to detect a match of keywords or rules on the customer's input that will trigger the automatic disabling or the AI system 122)
perform, based on determining that the handover event has occurred, a handover to a live agent ([0039] In step 216, the message from the customer will be routed to the live agent assigned to the chat session along with an alert notifying the live agent that this particular chat session requires manual intervention);
monitor, based on performing the handover to the live agent, one or more second messages exchanged between the live agent and the user ([0040] In step 218 the live agent may prepare and send a message to the customer in a variety of manners if the AI system 122 is disabled from sending automatic responses to the customer); and 
Wampler discloses providing, by the device, at least one second message of the one or more second messages to a machine learning module where the AI-assisted live agent chat system, which corresponds to the machine learning module, tracks details of the text in both the live agent message display in the live agent chat window. The log may be analyzed by the AI system to continually update the knowledge database automatically with updated or new responses ([0044]). Additionally, while Wampler discloses rules are created to match keywords to AI system response ([0037] it does not specify wherein the machine learning module detects one or more rules based on interactions between the live agent and the user. 
	In a similar field of endeavor, Hill et al. discloses applying business rules to a conceptual representation of the communication to determine whether or not to refer the communication to a human agent for response, and if the business rules indicate that it is not necessary to refer the communication to the human agent ([0019]). The system may continue in the learning mode and expanding its knowledge base using logged interactions. Hill et al. discloses a learning loop process. The learning loop enables the system to get more confident about automating interactions that are blended by agents, as well as adding interactions that are taken over by the agent. Because the call log specifies which answer, or state, the question belongs to, the learning loop simply presents the administrator with new questions (paraphrases) to be added to an existing cluster ([0279]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the machine learning module to detect one or more rules associated with the interaction in order for the AI system to determine which rule to update in the knowledge database and automatically update the detected rule as disclosed by Wampler. Note that while Hill et al. discloses the learning loop process is not completely automated, but requires the administrator to approve new additions ([0281]) the learning portion corresponding to the claimed limitation is automated.

Regarding claims 31, 38 and 45, Wampler discloses the method of claim 29, wherein routing the one or more first messages to the live agent comprises: providing an invitation to the live agent (Wampler discloses in para. [0039] step 216, the message from the customer will be routed to the live agent assigned to the chat session along with an alert notifying the live agent that this particular chat session requires manual intervention. Examiner interprets the alert as an invitation to the live agent to handle the chat session.).

Regarding claims 32, 39 and 46, Wampler discloses the method of claim 29, further comprising: creating a rule associated with a particular type of query based on providing the at least one second message to the machine learning module (Wampler teaches the AI system uses artificial intelligence (AI). The AI system provides responses based on an analysis of the messages that the customer sends using responses stored in the knowledge database using rule matches. The AI system continuously updates based on new responses [0032], Examiner interprets the augmenting of responses and rules corresponding to the claimed create a rule). 

Regarding claims 35 and 42, Wampler discloses wherein the method further comprises: detecting a second handover event based on monitoring the one or more second messages; and providing, to the live agent and based on detecting the second handover event, a request to perform a handover ([0046] the handover event is a first handover event and the agent can re-enable the AI system 122 by using the radio button "AI On" in the AI system toggle 436 if the chat session requires no further manual attention).

Claims 30, 34, 37, 41, 44 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/0245500 (“Wampler”) in view of U.S. Publication No. 2004/0162727 (“Hill et al.”) and further in view of U.S. Publication No. 2011/0141919 (“Singh et al.”).

Regarding claims 30, 37 and 44, Wampler discloses the AI system 122 has found a keyword or rule match that is purposefully designated to disable the AI system 122--both of which are referred to as AI system disabling events but does not specify the keyword represents the particular type of message as a message indicating dissatisfaction.  
	In a similar field of endeavor, Singh et al. also discloses a method of monitoring caller communication session with a virtual agent. Singh et al. discloses the customer support system can parse in the content of the communication session and compare the characters, words, numbers, symbols, etc. of the content with keywords. The presence of keywords in the content of the communication session can include determining presence of an emoticon (e.g., textual expressions representing a mood or facial expression of the user) when compared to pre-defined thresholds ([0028]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use keyword detection to determine customer dissatisfaction as disclosed by Singh et al. for the benefit of an indicator that support provided by the virtual agent is not satisfactory. 

Regarding claims 34, 41 and 48, Wampler discloses the AI system 122 has found a keyword or rule match that is purposefully designated to disable the AI system 122--both of which are referred to as AI system disabling events but does not specify detecting a particular emotion based on monitoring the one or more first messages; and wherein detecting the handover event comprises: detecting the handover event based on detecting the particular emotion.  
	In a similar field of endeavor, Singh et al. also discloses a method of monitoring caller communication session with a virtual agent. Singh et al. discloses the customer support system can parse in the content of the communication session and compare the characters, words, numbers, symbols, etc. of the content with keywords. The presence of keywords in the content of the communication session can include determining presence of an emoticon (e.g., textual expressions representing a mood or facial expression of the user) when compared to pre-defined thresholds ([0028]). The customer support system can initiate the interception and/or barge-in of the live agent if it is determined that virtual agent is unable to provide an answer based on the above criteria ([0029]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use keyword detection to determine customer dissatisfaction as disclosed by Singh et al. for the benefit of an indicator that support provided by the virtual agent is not satisfactory. 

Claims 33, 40 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/0245500 (“Wampler”) in view of U.S. Publication No. 2004/0162727 (“Hill et al.”) and further in view of U.S. Publication No. 2013/0346886 (“Cauchois et al.”).
Regarding claims 33, 40 and 47, Wampler discloses the method of claim 29, wherein The AI system continuously updates based on new responses ([0032]) but does not specify wherein the user is a first user; and wherein the method further comprises: determining that a query from a second user is associated with a same issue as the particular query; and routing, based on determining that the query from the second user is associated with the same issue as the particular query, one or more third messages from the second user to the virtual assistant.
	In a similar field of endeavor, Cauchois et al. discloses a live chat system utilizing both virtual agent and live operators. A knowledge database comprises a collection of user intents (i.e., patterns, matches, etc.). The knowledge database may include a sum of user queries that the virtual agent (VA) is able to respond to. A user query may have multiple possible responses. As such, the VA or the Live Chat (LC) operator may respond by asking the user a question. A confidence index associated with a response may be computed using two components: a quality of the matching (e.g., is the query similar enough to known user intents) and past feedback (e.g., in past conversations with the same query, what did the LC operator or the user choose) ([0028]). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine whether a second query is associated with a previous query as disclosed by Cauchois et al. because using stored response enables the at least one virtual agent to source the response to a future occurrence of the user query and preventing future transfer of the user query to the live chat operator.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491. The examiner can normally be reached Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIRAPON INTAVONG/Examiner, Art Unit 2652



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652